Exhibit 10.3

AECOM



Senior Leadership Severance Plan



1.Purpose.  The purpose of this AECOM Senior Leadership Severance Plan (the
“Plan”) is to provide severance protection to a select group of designated
employees of the Company in the event of a termination of their employment in
certain specified circumstances.  The Plan is an “employee benefit plan,” as
defined in Section 3(3) of ERISA, and a “top hat” welfare plan for a select
group of management or highly compensated employees under Section 2520.104-24 of
ERISA.

2.Definitions.  The following definitions are applicable for purposes of the
Plan, in addition to the terms defined in Section 1 above:

(a)“Accrued Obligations” means, for an Eligible Employee, (i) any unpaid Annual
Base Salary through the Date of Termination; (ii) any annual, short-term cash
bonus for the most recently completed fiscal year prior to the Date of
Termination for which payment has been approved in accordance with the terms of
the applicable arrangement but has not been made as of the Date of Termination;
(iii) unreimbursed business expenses reimbursable under the Company’s policies
then in effect; and (iv) earned and accrued paid time off, if applicable, to the
extent not theretofore paid and otherwise payable on termination of employment
pursuant to the Company’s policies as in effect as of the Date of Termination.

(b)“Administrator” means the Committee.

(c)“Affiliate” means any entity controlled by, controlling or under common
control with the Company.

(d)“Annual Base Salary” means an Eligible Employee’s annualized base salary (not
including any allowances to the extent applicable) as in effect immediately
prior to the Date of Termination, without taking into account any temporary
reduction in annual base salary that applied to the Eligible Employee pursuant
to reductions imposed in a consistent manner on other Eligible Employees.  All
references herein to Annual Base Salary mean such amount prior to any reduction
pursuant to a plan or other arrangement for deferral of compensation.

(e)“Board” means the Board of Directors of the Company.

(f)“Cause” means an Eligible Employee’s (i) commission of an act of fraud or
theft against the Company; (ii) conviction (including a guilty plea or plea of
nolo contendere) for any felony; (iii) conviction (including a guilty plea or
plea of nolo contendere) for any misdemeanor involving moral turpitude which
might, in the Company’s opinion, cause embarrassment to the Company; (iv)
significant violation of any material Company policy; (v) willful or repeated
non-performance or substandard performance of material duties which is not cured
within thirty (30)





--------------------------------------------------------------------------------

days after written notice thereof to the Eligible Employee; or (vi) violation of
any material District of Columbia, state or federal laws, rules or regulations
in connection with or during performance of the Eligible Employee’s service
which, if such violation is curable, is not cured within thirty (30) days after
notice thereof to the Eligible Employee.

(g)“CIC Plan” means the Company’s Change in Control Severance Policy for Key
Executives (or any successor plan thereto).

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.

(i)“Committee” means the Compensation and Organization Committee of the Board.

(j)“Company” means AECOM, a Delaware corporation and any successor that assumes
the obligations of the Company under the Plan, by way of merger, acquisition,
consolidation or other transaction.

(k)“Date of Termination” means the date on which the Eligible Employee’s
employment is terminated by the Company.

(l)“Disability” means the Eligible Employee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

(m)“Eligible Employee” means an employee of the Company or one of its
Subsidiaries who is (i) an “officer” (as defined in Section 16(a) of the
Exchange Act) or a key employee and (ii) designated as an Eligible Employee by
the Administrator.  The individuals initially designated as Eligible Employees
are set forth on Exhibit A of the Plan, with such Exhibit A to be updated from
time to time to reflect the then-current Eligible Employees.

(n)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o)“Exchange Act” means the Securities Exchange Act of 1934.

(p)“Qualifying Termination” means the involuntary termination of an Eligible
Employee by the Company without Cause, other than (i) a termination due to the
Eligible Employee’s death or Disability or (ii) a termination during the
“Protection Period” under the CIC Plan.  The following shall not be considered a
Qualifying Termination:  (i) a transfer of employment from the Company to a
Subsidiary or Affiliate or vice versa, or (ii) a termination of employment from
AECOM in connection with the sale or other disposition of a Subsidiary or
Affiliate to a third party, or substantially all of the assets of the business
of a Subsidiary or Affiliate to a third party, for which the Eligible Employee
primarily provides services.

(q)“Separation and Release Agreement” means the Separation and Release Agreement
as contemplated by Section 6.



2

--------------------------------------------------------------------------------

(r)“Severance Payment” has the meaning specified in Section 5(a).

(s)“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period when more than a 50% voting
or profits interest is owned, directly or indirectly, by the Company or any
successor to the Company.

(t)“Target Annual Incentive Award” means an Eligible Employee’s target annual
cash incentive award opportunity under the annual incentive plan of the Company
or its Subsidiaries in which such Eligible Employee participates as of
immediately prior to the Date of Termination for the fiscal year of the Company
in which the Date of Termination occurs, or if the target annual cash incentive
award opportunity for such fiscal year has not been established as of the Date
of Termination, the Eligible Employee’s target annual cash incentive award
opportunity as in effect for the completed fiscal year immediately prior to the
Date of Termination.

(u)“Years of Service” means the number of full, completed years in which an
Eligible Employee has been employed by the Company or its Subsidiaries,
beginning with the most recent date of hire with the Company or its Subsidiaries
(as reflected in the Company’s records and not taking into account the hire date
or service with any predecessor or acquired entities) and ending on the Eligible
Employee’s Date of Termination.

3.Eligibility.  An Eligible Employee shall be eligible for the severance
payments and benefits under Section 5, subject to the terms and conditions
described herein, if he or she experiences a Qualifying Termination.

4.Administration.  The Plan shall be interpreted, administered, and operated by
the Administrator, which shall have complete authority, subject to the express
provisions of the Plan, to interpret the Plan, to prescribe, amend, and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.  Such authority shall
include the powers to resolve ambiguities, inconsistencies, and omissions and to
correct any scrivener’s error.  All decisions, interpretations, and other
actions of the Administrator shall be final, conclusive, and binding on all
parties who have an interest in the Plan.

5.Severance Upon a Qualifying Termination.  Upon the Qualifying Termination of
an Eligible Employee, the Eligible Employee shall be entitled to receive the
payments and benefits set forth below, subject to timely receipt by the Company
(and the effectiveness) of, and continued compliance with, a Separation and
Release Agreement signed by the Eligible Employee.  The payment of the Accrued
Obligations shall not be conditioned on the Separation and Release Agreement and
shall be paid to the Eligible Employee within sixty (60) days after the Date of
Termination (or such earlier date as required by applicable law).

(a)Severance Payment.  A lump sum cash severance payment (the “Severance
Payment”) equal to the sum of:

(i)

One (1) times the Eligible Employee’s Annual Base Salary;

(ii)

A prorated annual incentive award payment for the fiscal year in which the Date
of Termination occurs equal to the product of (x) the Target Annual Incentive
Award and (y) a fraction, (A) the numerator of which is the number of days
elapsed during



3

--------------------------------------------------------------------------------

such fiscal year through the Date of Termination and (B) the denominator of
which is 365 (without regard to the total number of days in such fiscal year);
and

(iii)

The amount equal to the product of (x) the monthly portion of the healthcare
(medical, dental and vision) premiums payable by the Company or the applicable
Subsidiary at the active employee rate applicable to the Eligible Employee as of
immediately prior to the Date of Termination based on the Eligible Employee’s
coverage elections in effect immediately prior to the Date of Termination, and
(y) twelve (12).

The Severance Payment will be paid to the Eligible Employee as soon as
reasonably practicable following the effective date of the Separation and
Release Agreement (and no later than sixty (60) days following the Date of
Termination subject to the effectiveness of such agreement).

(b)Additional Service Credit for Equity Award Vesting.  For purposes of
determining the vested status of the then outstanding equity incentive awards
held by the Eligible Employee as of immediately prior to the Date of
Termination, the additional service crediting rules set forth below shall apply
based on the Eligible Employee’s Years of Service as of immediately prior to the
Date of Termination.  For the avoidance of doubt, this Section 5(b) does not
provide for vesting of awards on a prorated basis; rather it provides for
vesting of awards if the application of the additional service vesting credit
set forth below would result in the Eligible Employee’s being deemed employed by
the Company on the applicable vesting date (and, in the case of performance
vesting awards, subject to the achievement of the applicable performance goals),
as set forth in the applicable award agreement.

(i)

Time Vesting Awards.  All or a portion of the time vesting equity incentive
awards will be eligible to vest immediately and no longer be subject to
forfeiture, based on the portion (if any) of the award that would have vested
had the Eligible Employee remained employed following the Date of Termination
for the number of months set forth in the additional service vesting credit
schedule set forth in Section 5(b)(iii) below (i.e., if the additional service
vesting credit results in the Eligible Employee being deemed to have provided
service to the Company through one or more of the original vesting dates
applicable to the outstanding time vesting award, the award (or applicable
portion thereof) will vest).  The settlement of any such vested awards will
occur as soon as reasonably practicable following the effective date of the
Separation and Release Agreement and, to the extent immediate settlement is not
permissible due to Section 409A of the Code, the earliest permissible date that
does not result in the imposition of taxes and penalties under Section 409A of
the Code consistent with the applicable award agreement and the terms of the
applicable equity plan.

(ii)

Performance Vesting Awards.  Subject to the Eligible Employee’s satisfying the
service vesting requirement applicable to a performance vesting award after
taking into account the additional service vesting credit set forth in Section
5(b)(iii) below, performance vesting awards will remain outstanding and continue
to be eligible to vest based on the level of achievement of performance as
determined by the



4

--------------------------------------------------------------------------------

Committee in the ordinary course (at the end of the performance period or such
earlier date as applies to similarly situated award holders).  The number of
shares earned (based on the level of achievement of the performance goals
applicable to such award) will vest if such award would have vested had the
Eligible Employee remained employed following the Date of Termination for the
number of months set forth in the additional service vesting credit schedule set
forth in Section 5(b)(iii) below (i.e., if the additional service vesting credit
results in the Eligible Employee being deemed to have provided service to the
Company through one or more of the original vesting dates applicable to the
outstanding performance award, the award (or a portion thereof) will vest based
on the level of achievement of the applicable award).  The settlement of any
such earned and vested awards will occur consistent with the timing applicable
to similar awards held by active employees (but in no event earlier than the
effective date of the Separation and Release Agreement).

(iii)

Additional Service Vesting Credit Schedule.  The additional service credit
vesting will be based on the Eligible Employee’s Years of Service as of
immediately prior to the Date of Termination as set forth below.



Additional Service Vesting Credit

Years of Service

Additional Service Credit for Equity

< 5 years

0

5 – 10 years

12 months

> 10 years

24 months



Any equity incentive awards (whether time vesting or performance vesting) held
by an Eligible Employee for which the application of the additional service
credit vesting is insufficient and does not result in the deemed satisfaction of
the time vesting requirement applicable to such award shall be forfeited as of
the Date of Termination for no consideration, and any performance vesting awards
that remain outstanding based on the deemed satisfaction of the service vesting
requirement shall, in all events, continue to be subject to the achievement of
the applicable performance goals.

(c)Non-duplication of Payments or Benefits; Coordination with the CIC Plan.  Any
pay in lieu of notice, severance benefits or other payments or benefits that may
be required by any federal, state or local law, including the laws of any
jurisdiction outside of the United States, relating to severance, plant
closures, terminations, reductions-in-force, or plant relocations will
proportionately reduce the Severance Payment to be made to the Eligible Employee
in accordance with Section 5(a)(i).  The right to benefits under the Plan will
not be duplicative of the rights under the CIC Plan which will apply and govern
with respect to eligible terminations thereunder, including a termination that
occurs prior to a Change in Control (as defined in the CIC Plan) during the
Protection Period under the CIC Plan.  In no event will an Eligible Employee be
entitled to benefits under both the Plan and the CIC Plan with respect to the
same termination of employment.



5

--------------------------------------------------------------------------------

6.Separation and Release Agreement.  In order to receive benefits under Section
5 of the Plan, the Eligible Employee must execute a Separation and Release
Agreement within thirty (30) days following the Date of Termination (or any
later date required by applicable law as set forth in such Separation and
Release Agreement) in the form provided by the Company in its sole discretion.
 The Separation and Release Agreement shall contain the following provisions and
may contain such other provisions as the Company determines to be reasonable and
appropriate:

(a)Release of Claims.  A general waiver and release of claims in favor of the
Company and its Affiliates and their respective officers, directors and
employees, with customary exclusions with respect to (i) benefits under the
Plan, (ii) rights in respect of the continuation of healthcare coverage under
applicable law, (iii) rights as a stockholder of the Company, (iv) rights to
indemnification under the Company’s governing documents and coverage under its
director and officer insurance policies, and (v) rights that cannot be waived
under applicable law;

(b)Non-solicitation.  Restrictive covenants that prohibit the Eligible Employee
from soliciting for one (1) year following the Date of Termination (i) the
employees of the Company and its Affiliates and (ii) the customers and other
business relations of the Company and its Affiliates; and

(c)Other Covenants.  Provisions restricting the Eligible Employee from
disclosing the confidential information of the Company and its Affiliates,
requiring the Eligible Employee to return the property of the Company and its
Affiliates, prohibiting the Eligible Employee from disparaging the Company, its
Affiliates and their respective service providers, and requiring the Eligible
Employee to cooperate with the Company with respect to litigation,
investigations and other matters.

7.Amendment and Termination.  The Committee reserves the right to amend or
terminate the Plan at any time, in whole or in part, with respect to any
Eligible Employee who has not experienced a Qualifying Termination as of the
effective date of such amendment or termination.  Notwithstanding the foregoing,
any termination of the Plan or amendment of the Plan that in any manner reduces
the payments or benefits that are provided to any Eligible Employee upon a
Qualifying Termination, or in any manner narrows the conditions under which a
Qualifying Termination will be determined to have occurred, or in any manner
reduces the protections provided to Eligible Employees, including the
determination that any individual is no longer designated as an Eligible
Employee, shall not be effective until at least twelve (12) months following
approval by the Administrator without the written approval of the affected
Eligible Employee.

8.Section 409A of the Code.

(a)General.  It is intended that payments and benefits made or provided under
the Plan shall comply with the requirements of Section 409A of the Code, or an
exemption from or exception to Section 409A of the Code, and will be
interpreted, applied and administered accordingly.  Any payments that qualify
for the “short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
the Plan shall be treated as a separate



6

--------------------------------------------------------------------------------

payment of compensation for purposes of applying the exclusion under Section
409A of the Code for short-term deferral amounts, the separation pay exception
or any other exception or exclusion under Section 409A of the Code.  All
payments to be made upon a termination of employment under the Plan may be made
only upon a “separation from service” under Section 409A of the Code to the
extent necessary in order to avoid the imposition of penalty taxes on an
Eligible Employee pursuant to Section 409A of the Code.  In no event may an
Eligible Employee, directly or indirectly, designate the calendar year of any
payment under the Plan.

(b)Reimbursements and In-Kind Benefits.  Notwithstanding anything to the
contrary in the Plan, all reimbursements and in-kind benefits provided under the
Plan that are subject to Section 409A of the Code shall be made in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Eligible Employee’s lifetime (or during a shorter period of time specified in
the Plan); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense shall be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(c)Delay of Payments.  Notwithstanding any other provision of the Plan to the
contrary, if an Eligible Employee is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
any payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code that is otherwise due to such Eligible
Employee under the Plan during the six-month period immediately following such
Eligible Employee’s separation from service (as determined in accordance with
Section 409A of the Code) on account of such Eligible Employee’s separation from
service shall be accumulated and paid to such Eligible Employee on the first
business day of the seventh month following his separation from service (the
“Delayed Payment Date”), to the extent necessary to avoid penalty taxes or
accelerated taxation pursuant to Section 409A of the Code.  If such Eligible
Employee dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his or her estate on the first to occur of the Delayed Payment
Date or thirty (30) calendar days after the date of such Eligible Employee’s
death.

9.Miscellaneous.

(a)Assignment; Non-transferability.  No right of the Eligible Employee to any
payment or benefit under the Plan shall be subject to assignment, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Eligible Employee or of any beneficiary of the
Eligible Employee.  The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.

(b)Withholding.  The Company shall have the right to deduct from all payments
hereunder all taxes that the Company determines are required by law to be
withheld therefrom.  Regardless of the amount withheld, the recipient of
payments, benefits, or other income (including



7

--------------------------------------------------------------------------------

imputed income) under the Plan shall be solely responsible for all taxes owed
with respect to such payments, benefits, and other income.

(c)Funding.  The Company or its Subsidiaries shall pay benefits from their
general assets.  No specific amount shall be set aside in advance for this
purpose.  Eligible Employees shall be unsecured general creditors of the Company
or its Subsidiaries for purposes of benefits due hereunder.

(d)No Right to Employment.  Nothing contained in the Plan shall give any
employee the right to be retained in the employment of the Company or a
Subsidiary or shall otherwise modify the employee’s at-will employment
relationship with the Company or a Subsidiary.  The Plan is not a contract of
employment between the Company or a Subsidiary and any employee.

(e)Continued Eligibility to Participate in Company Plans.  Nothing in the Plan
shall prevent or limit an Eligible Employee’s continuing or future participation
in any plan, program, policy or practice provided by the Company or its
Subsidiaries (other than any such arrangement that would provide duplicative
benefits to those provided hereunder).  Amounts that are vested benefits or that
an Eligible Employee or his or her dependents are otherwise entitled to receive
under any plan, policy, practice, program or arrangement of the Company or its
Subsidiaries shall be payable in accordance with such plan, policy, practice,
program, agreement or arrangement.  Without limiting the generality of the
foregoing, the Eligible Employee’s right to benefits under the Plan shall in no
way affect the Eligible Employee’s right to benefits by reason of his or her
“retirement” under any compensation and benefits plans, programs or arrangements
of the Company or its Affiliates.

(f)Governing Law.  The Plan is intended to be governed by and will be construed
in accordance with ERISA and, to the extent not preempted by ERISA, the laws of
the State of Delaware.

(g)Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included in the Plan.

(h)Dispute Resolution. To the fullest extent permitted by law, any and all
disputes, claims, and causes of action, in law or equity, arising from or
relating to the Plan (including the Separation and Release Agreement, other than
with respect to the covenants therein), or any dispute arising out of or
relating to the Plan (or the Separation and Release Agreement) will be settled
by binding arbitration by a panel of three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, with such
arbitration proceedings to be located in Los Angeles, California.  The
arbitrators will not be empowered to award damages in excess of compensatory
damages.  The cost of arbitration will be paid by the Company, and each party
will pay for their respective legal fees and other expenses.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

(i)No Duty to Mitigate.  An Eligible Employee will not be obligated to seek
other employment or take any other action by way of mitigation of the amounts or
benefits payable or provided under the Plan, nor will the amounts or other
benefits to be paid or provided to an Eligible



8

--------------------------------------------------------------------------------

Employee pursuant to this Plan be reduced by amounts earned by the Eligible
Employee from another employer.

(j)Headings.  The Section headings contained herein are for convenience of
reference only, and shall not be construed as defining or limiting the matter
contained thereunder.

(k)Complete Statement of Plan.  The Plan document contains a complete statement
of the Plan’s terms and supersedes all prior statements with respect to the
Plan’s terms.  No other evidence, whether written or oral, shall be taken into
account in interpreting the provisions of the Plan.  In the event of a conflict
between a provision in the Plan document and any booklet, brochure,
presentation, or other communication (whether written or oral), the provision of
the Plan document shall control.

10.Claims Procedures.

(a)Initial Claims.  An Eligible Employee who believes he or she is entitled to a
payment under the Plan that has not been received may submit a written claim for
benefits under the Plan within sixty (60) days after the Eligible Employee’s
Date of Termination.  Claims shall be addressed and sent to:

General Counsel

AECOM

1999 Avenue of the Stars

Los Angeles, CA 90067

If the Eligible Employee’s claim is denied, in whole or in part, the Eligible
Employee will be furnished with written notice of the denial within ninety (90)
days after the Administrator’s receipt of the Eligible Employee’s written claim,
unless special circumstances require an extension of time for processing the
claim, in which case the decision period may be extended by up to an additional
ninety (90) days.  If such an extension of time is necessary, written notice of
the extension will be furnished to the Eligible Employee before the termination
of the initial ninety (90)-day period and will describe the circumstances
requiring the extension and the date by which a decision is expected to be
rendered.  Written notice of the denial of the Eligible Employee’s claim will
contain the following information:

(i)

the reason or reasons for the denial of the Eligible Employee’s claim;

(ii)

references to the Plan provisions on which the denial of the Eligible Employee’s
claim was based;

(iii)

a description of any additional information or material required by the
Administrator to reconsider the Eligible Employee’s claim (to the extent
applicable) and an explanation of why such material or information is necessary;
and

(iv)

a description of the Plan’s review procedures and time limits applicable to such
procedures, including a statement of the Eligible Employee’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.



9

--------------------------------------------------------------------------------

(b)Appeal of Denied Claims.  If the Eligible Employee’s claim is denied, the
Eligible Employee (or his or her authorized representative) may file a request
for review of the claim in writing with the Administrator.  This request for
review must be filed no later than sixty (60) days after the Eligible Employee
has received written notification of the denial.

(i)

Such request for review may include any comments, documents, records and other
information relating to his or her claim for benefits.

(ii)

The Eligible Employee has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his or her claim for benefits.

(iii)

The review of the denied claim will take into account all comments, documents,
records and other information that the Eligible Employee submitted relating to
his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.

(c)Administrator’s Response to Appeal.  The Administrator will notify the
Eligible Employee of its decision within sixty (60) days after the
Administrator’s receipt of the Eligible Employee’s written claim for review;
provided that the Administrator may extend the review period by up to sixty (60)
additional days, if the Administrator notifies the Eligible Employee in writing
of the need for an extension (and the reason therefor) before the end of the
initial sixty (60)-day period.  If the Administrator makes an adverse decision
on appeal, the Administrator shall communicate its decision in a writing that
includes:

(i)

the reason or reasons for the denial of the Eligible Employee’s appeal;

(ii)

reference to the Plan provisions on which the denial of the Eligible Employee’s
appeal is based;

(iii)

a statement that the Eligible Employee is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and

(iv)

a statement describing the Eligible Employee’s right to bring an action under
Section 502(a) of ERISA.

(d)Exhaustion of Administrative Remedies.  The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Plan.  As to such claims and disputes:

(i)

no claimant shall be permitted to commence any arbitration or legal action to
recover benefits or to enforce or clarify rights under the Plan or under any
provision of law until these claims procedures have been exhausted in their
entirety;

(ii)

failure to submit a claim, appeal, or any required information by the applicable
deadline under these claims procedures shall result in forfeiture of the
benefits being claimed;



10

--------------------------------------------------------------------------------

(iii)

in any arbitration or legal action, all explicit and implicit determinations by
the Administrator (including, but not limited to, determinations as to whether
the claim, or a request for a review of a denied claim, was timely filed) shall
be afforded the maximum deference permitted by law; and

(iv)

no legal action or arbitration may be commenced by the Eligible Employee later
than one hundred eighty (180) days subsequent to the date of the written
response of the Administrator to an Eligible Employee’s request for review
pursuant to Section 10(c).

Effective June 16, 2020





11

--------------------------------------------------------------------------------

Exhibit A

Eligible Employees as of June 16, 2020

Named executive officers and other officers as designed by the Compensation and
Organization Committee of the Board of Directors

A-1

--------------------------------------------------------------------------------